Citation Nr: 1602365	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-08 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for instability of the right knee.

2.  Entitlement to a rating higher than 10 percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1957 to June 1960.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Board denied the Veteran's claims of entitlement to ratings higher than 10 percent for degenerative joint disease (i.e., arthritis) and chondromalacia of his knees, so right and left.  In that same decision, however, the Board granted separate 10 percent ratings for right and left knee instability.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOGCPREC 9-98 (August 14, 1998).

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In July 2015 his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court partially vacate the Board's decision to the extent it had denied separate ratings higher than 10 percent for the right and left knee instability.  The parties asked the Court to remand these claims concerning the instability component of the bilateral knee disability for readjudication in compliance with directives specified.  Shortly thereafter, the Court issued an Order granting the Joint Motion and returned the file to the Board.  In September 2015, in order to comply with the Joint Motion, the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in developing these claims, including especially by providing him an examination focusing on determining the extent of his bilateral knee instability.  The requested development having been completed, the case is once again before the Board for further appellate consideration of these claims.  See Stegall v. West, 11 Vet. App. 268 (1998).

As the parties agreed in the Joint Motion that the Board's decision denying entitlement to ratings higher than 10 percent for the degenerative joint disease and chondromalacia of the right and left knees should not be disturbed, only the ratings for the instability component of the bilateral knee disability are still at issue.  

There is one other preliminary point also worth reiterating, however.  In light of the Veteran alleging that his bilateral knee disability had precluded him from obtaining or maintaining employment of any kind, a derivative claim of entitlement to a total disability rating based on individual unemployability (TDIU) was remanded by the Board in September 2014.  Action on that remand appears to not yet have been taken, likely because adjudication of the knee instability claims by the Board is being awaited.  But now that the Board is adjudicating these knee instability claims, the development required to comply with the Board's September 2014 remand regarding this derivative TDIU claim should proceed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record indicates the Veteran has instability of both knees; however, the medical evidence of record reveals no clinically-defined instability in response to testing specifically designed to determine the extent of instability.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the instability of either knee.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

An April 2009 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence in response before initial adjudication and readjudication of these claims.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

As to the duty to assist by obtaining relevant records, the Veteran's service treatment records (STRs), post-service VA treatment records, and 
post-service private treatment records identified by him have been obtained and associated with the claims file to the extent obtainable.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence needing to be obtained.

Insofar as the additional duty to assist by providing an examination for a medical opinion, VA examinations of his knees were performed in April 2009, June 2010, November 2013, and October 2015.  That most recent examination was following and as a direct result of the Board remanding these claims in September 2015.  These examinations, especially when considered collectively, included consideration of the Veteran's relevant medical history and set forth findings enabling the Board to make a fully-informed decision on these claims regarding the appropriate evaluations for the instability of his knees.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

In this case, the Veteran challenged the adequacy of the November 2013 examination, asserting in a November 2013 letter and again in the July 2014 
Post-Remand Brief that the examiner did not spend enough time examining him, failed to sufficiently inquire as to the then current severity of the bilateral knee disorder, and did not adequately consider the documented complaints of relevant symptoms.  But partly for these reasons, the Board remanded these claims in September 2015 to address these purported deficiencies.  The Veteran also challenged the adequacy of the October 2015 examination that he had on remand, indicating that stability test were not conducted when the knees were weight bearing or after repetitive use.  But the nature, methodology, and scope of an examination are within the purview of the examiner, and the Veteran is not competent to determine the testing appropriate to diagnose and describe pathology of his bilateral knee disability.  See Sickels 643 F.3d at 1365-66; see also Rizzo, 580 F.3d at 1290-1291. 

The findings were based on clinical testing, a review of the Veteran's relevant medical history - including his STRs and post-service private treatment records reflecting his various complaints - and a physical examination.  Id.  Accordingly, VA's duty to assist by providing a VA examination has been satisfied.  See 38 C.F.R. § 3.159(c). 

In light of what has occurred in the processing of these claims, the Veteran has had a meaningful opportunity to participate effectively in their adjudication, and there is no indication of prejudicial error with regards to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board is proceeding with appellate review of these claims.

Analysis

The Veteran is claiming entitlement to ratings higher than 10 percent for his right and left knee instability, citing increasingly unstable knees as reason or justification for granting his request for additional compensation.

A.  Rating Schedule

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 
Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, however, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with evidence of such variations.  And this is true irrespective of whether it is an established or initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (established rating); Fenderson v. West, 12 Vet. App. 119, 126 (1999) (initial-rating cases).

DC 5257 concerns "other" knee impairment, including owing to recurrent subluxation and lateral instability.  If there is "slight" consequent disability, then a 10 percent rating is warranted, 20 percent if "moderate", and 30 percent if "severe".  38 C.F.R. § 4.71a, DC 5257.

These descriptive words "slight", "moderate", and "severe" as used in this DC are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.


Turning now to the relevant evidence of record, the Veteran has regularly reported problems with knee stability both through his description of his disability to VA examiners and through his statements and other submissions (pleadings, etc.) to VA.  He also reported using braces and a cane to assist with these problems.  April 2009 Veteran's Statement, April 2009 VA Examination Report, June 2010 VA Examination Report, November 2010 Statement of Accredited Representative in Appealed Cases, June 2012 Veteran's Statement, August 2013 Appellant's Brief, November 2013 Veteran's Statement, July 2014 Appellant's Post-Remand Brief, August 2015 Appellant's Post-Remand Brief Court Remand, and December 2015 Appellant's Post-Remand Brief.

Also, numerous statements by acquaintances of the Veteran, including his wife and children, have been submitted attesting to their observations of his condition.  Their observations about his knees include giving way, sometime causing falling or near falling; problems getting up from a seated, squatting, or kneeling position; needing to use hand railing when going up or down stairs; popping sounds; having to catch or support him because of knee instability; and his use of braces and a cane for support.  Many observed a general worsening of his knee problems, including instability, over time.  April 2009 Statements of E.R.G., J.C.T., K.R., A.J., J.W.W.; May 2009 Statement of H.R.; August 2015 Statements of G.W., E.V., N.L.G, E.G., K.M., J.E.N., K.R., R.W.M., J.C.T., D.B.; and September 2015 Statements of P.A.D., S.P.

J.M.W., a Veteran's Services Specialist with a county Veteran's Service Office, noted that in the ten years she has known the Veteran she has seen the decline in his physical condition.  His gait has slowed and his steps appear unstable.  He often grimaces when lowering or raising himself and is slow to start walking after having been seated.  She concludes by noting that his knee instability and pain issues are amongst the worse she has witnessed.  August 2015 Statement of J.M.W.   


The April 2009 VA examination found no instability or episodes of dislocation or subluxation.  The June 2010 notes indicate the Veteran's complains of "occasional giving way" of his knees, but Lachman's test results were reported to have been negative with the ACL, PCL, MCL, and LCL all intact (so all ligaments).  No further formal findings were reported as to the existence of instability.  Upon examination in both November 2013 and October 2015 anterior, posterior, medial, and lateral instability tests all produced normal results.  In response to the Board's September 2015 remand inquiry, the October 2015 VA examiner opined that:

Despite the veteran's subjective complaint of left and right knee instability, today's exam does not find clinical evidence of left or right knee instability. 

The record review finds occasional veteran (subjective) complaints of the knees 'giving way'.  Buddy statements also reflect observations regarding restricted mobility and trouble with stability.

However, there is no objective evidence for knee instability.  The veteran's orthopaedic surgeon endorses severe djd of the knees accompanied by significant pain and tenderness, however his notes are silent with regard to knee instability as defined by the literature.

The record review finds that the veteran has a history of comorbidities which may contribute to his overall instability including obesity, advanced age and debility, diabetic peripheral neuropathy, bilateral ankle arthropathy, bilateral pes cavus, hammertoes and hallux valgus.  Although off the subject of knee instability these conditions speak to the veteran's difficulties in gait, balance and confidence in mobility.

According to the review of the current medical literature, there are several studies which provide that subjective self-reported knee instability is not uncommon.  Self reported knee instability can be defined as the perception of buckling or giving way of the knee.  Self reported knee instability has been associated with knee joint stiffness, overall low confidence in the knee, fear of falling, poor balance confidence and possible gait abnormalities.  However, little is found in the literature concerning actual (clinical) knee instability in the face of self reported knee instability.  Today's record review finds no conclusive evidence in the research to support actual knee instability from biomechanical/kinematic forces at the same time as subjective perceived knee instability.  

Essentially the VA examiner determined the Veteran has only what amounts to subjective knee instability; conversely, there was no objective medical evidence of instability as it is defined clinically, and this was true despite the several tests that were done to specifically determine whether there is instability and to what extent.

A February 2010 letter from Dr. J.S. mentions treatment of the Veteran's knees but does not discuss any stability issues.  However, a Dr. J.S. progress note from the same month reports increased pain and instability and notes the Veteran's complaints of his knees feeling like they "are going to give out."  

July 2011 and June 2013 letters from Dr. R.B.H. discuss the condition of the Veteran's knees but do not address instability.  

When considering this medical and lay evidence in total, the Board concludes that ratings higher than 10 percent are not warranted.  The lay statements of the Veteran and others as to the severity of the bilateral knee instability have been considered along with the medical evidence showing no clinically-defined knee instability.  While the Veteran clearly has stability problems with his knees, without evidence of actual clinical instability, his disability is at best slight.  More clearly put, the Board is of the opinion instability so severe it merits being considered moderate or severe would be apparent to a medical examiner upon testing.  This conclusion does not stand counter to the statements of record indicating the Veteran's knee problems, including instability, have worsened over time.  It has not been determined here that the condition did not worsen over time, only instead that it has not worsened to such a degree or extent as to warrant higher ratings.  10 percent ratings for each knee under DC 5257 concede there is instability, albeit slight.  Additionally, further weighing against a finding that a higher rating is warranted (for moderate or severe instability in comparison) is the October 2015 VA examiner's opinion that numerous non-service connected conditions speak to the Veteran's difficulties with gait, balance, and confidence in mobility and may contribute to his sense of instability in his knees.  For these reasons and bases, ratings higher than 10 percent for the instability of the right and left knees are unwarranted.  

B.  Extra-schedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral knee instability disabilities with the established criteria found in the Rating Schedule for these disabilities shows that the rating criteria reasonably describes his disability level and symptomatology.  The rating criteria specifically contemplate knee instability being rated based on whether it is slight, moderate, or severe.  As this appeal is limited to only consideration of knee instability there are no symptoms to consider that fall so far outside the purview of the Rating Schedule as to render it inadequate.


ORDER

A rating higher than 10 percent for instability of the right knee is denied.

A rating higher than 10 percent for instability of the left knee also is denied.  




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


